Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 30th day
of March, 2006 by and between Wayne Bos (the “Executive”) and Natrol, Inc., a
Delaware corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive, and Executive desires to
obtain employment with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 


1.                                       EFFECTIVE DATE; TERM OF EMPLOYMENT. THE
COMPANY AGREES TO EMPLOY EXECUTIVE AND EXECUTIVE AGREES TO BECOME AN EMPLOYEE
AND PERFORM SERVICES FOR THE COMPANY, UPON THE TERMS AND CONDITIONS HEREINAFTER
SET FORTH. EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS AGREEMENT SHALL BE “AT WILL,”
MEANING THAT EITHER EXECUTIVE OR THE COMPANY MAY TERMINATE EXECUTIVE’S
EMPLOYMENT RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR WITHOUT PRIOR
NOTICE.


 


2.                                       DUTIES; EXTENT OF SERVICE.


 


(A)                                  DURING EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, EXECUTIVE SHALL SERVE AS AN EMPLOYEE OF THE COMPANY WITH THE TITLE
AND POSITION OF CHIEF EXECUTIVE OFFICER AND PRESIDENT, REPORTING TO THE BOARD OF
DIRECTORS OF THE COMPANY. EXECUTIVE HEREBY ACCEPTS SUCH EMPLOYMENT, AGREES TO
SERVE THE COMPANY IN THE CAPACITIES INDICATED, AND AGREES TO USE EXECUTIVE’S
BEST EFFORTS IN, AND SHALL DEVOTE EXECUTIVE’S FULL WORKING TIME, ATTENTION,
SKILL AND ENERGIES TO, THE ADVANCEMENT OF THE INTERESTS OF THE COMPANY AND ITS
SUBSIDIARIES AND THE PERFORMANCE OF EXECUTIVE’S DUTIES AND RESPONSIBILITIES
HEREUNDER. EXECUTIVE CONFIRMS THAT HE IS NOT SUBJECT TO ANY AGREEMENT OR
OBLIGATIONS THAT WOULD CONFLICT WITH HIS EMPLOYMENT BY THE COMPANY HEREUNDER AS
OF THE EFFECTIVE DATE.


 


(B)                                 WITHOUT LIMITATION OF SECTION 2(A) ABOVE,
EXECUTIVE SHALL NOT BE REQUIRED TO SPEND MORE THAN 180 DAYS IN ANY CALENDAR YEAR
IN THE UNITED STATES OF AMERICA AS HE HAS SUBSTANTIAL RESPONSIBILITIES FOR THE
COMPANY’S OPERATIONS OUTSIDE OF THE UNITED STATES.


 


3.                                       SALARY AND BONUS.


 


(A)                                  DURING EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY, WHICH INITIALLY SHALL
BE PAID AT A RATE OF $600,000 PER ANNUM AND SHALL BE PAYABLE IN PERIODIC
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S USUAL PAYROLL PRACTICE FOR
EXECUTIVE OFFICERS OF THE COMPANY AS IN EFFECT FROM TIME TO TIME.


 


(B)                                 EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A
BONUS BASED UPON THE COMPANY’S BONUS COMPENSATION PLAN AS APPROVED ANNUALLY BY
THE BOARD OF DIRECTORS (EACH, A “BONUS”). EACH BONUS SHALL BE SUBJECT TO
APPLICABLE WITHHOLDING AND SHALL BE PAID TO EXECUTIVE AT SUCH

 

--------------------------------------------------------------------------------


 


TIME AS THE COMPANY PAYS BONUSES TO ITS EMPLOYEES GENERALLY, PROVIDED EXECUTIVE
MUST BE EMPLOYED BY THE COMPANY ON DECEMBER 31 OF A GIVEN YEAR IN ORDER TO
RECEIVE A BONUS FOR SUCH YEAR (OR PORTION THEREOF).


 


4.                                       BENEFITS.


 


(A)                                  DURING EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ANY AND ALL MEDICAL,
PENSION, PROFIT SHARING, DENTAL AND LIFE INSURANCE PLANS AND DISABILITY INCOME
PLANS, RETIREMENT ARRANGEMENTS AND OTHER EMPLOYMENT BENEFITS, AS MAY BE IN
EFFECT FROM TIME TO TIME FOR EXECUTIVE OFFICERS OF THE COMPANY GENERALLY. SUCH
PARTICIPATION SHALL BE SUBJECT TO (I) THE TERMS OF THE APPLICABLE PLAN DOCUMENTS
(INCLUDING, AS APPLICABLE, PROVISIONS GRANTING DISCRETION TO THE BOARD OF
DIRECTORS OF THE COMPANY OR ANY ADMINISTRATIVE OR OTHER COMMITTEE PROVIDED FOR
THEREIN OR CONTEMPLATED THEREBY), AND (II) GENERALLY APPLICABLE POLICIES OF THE
COMPANY. EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ALL SUCH PLANS AND OTHER
BENEFITS AS OF THE EFFECTIVE DATE


 


(B)                                 THE COMPANY SHALL PROMPTLY REIMBURSE
EXECUTIVE FOR ALL REASONABLE BUSINESS EXPENSES INCURRED BY EXECUTIVE DURING
EXECUTIVE’S EMPLOYMENT HEREUNDER IN ACCORDANCE WITH THE COMPANY’S PRACTICES FOR
EXECUTIVE OFFICERS OF THE COMPANY, AS IN EFFECT FROM TIME TO TIME.


 


(C)                                  COMPLIANCE WITH THE PROVISIONS OF THIS
SECTION 4 SHALL IN NO WAY CREATE OR BE DEEMED TO CREATE ANY OBLIGATION, EXPRESS
OR IMPLIED, ON THE PART OF THE COMPANY OR ANY OF ITS AFFILIATES WITH RESPECT TO
THE CONTINUATION OF ANY PARTICULAR BENEFIT OR OTHER PLAN OR ARRANGEMENT
MAINTAINED BY THEM OR THEIR SUBSIDIARIES AS OF OR PRIOR TO THE EFFECTIVE DATE OR
THE CREATION AND MAINTENANCE OF ANY PARTICULAR BENEFIT OR OTHER PLAN OR
ARRANGEMENT AT ANY TIME AFTER THE EFFECTIVE DATE.


 


5.                                       NOTICES. ALL NOTICES, REQUESTS, DEMANDS
AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN IF DELIVERED PERSONALLY OR MAILED BY CERTIFIED OR
REGISTERED MAIL (RETURN RECEIPT REQUESTED) AS FOLLOWS:


 

To the Company:

Natrol, Inc.

 

21411 Prairie Street

 

Chatsworth, California 91311

 

Attention: General Counsel

 

Facsimile No.: (818) 739-6032

 

 

To Executive:

Wayne M. Bos

 

47 Corringham Road

 

London NW 11 7BS

 

United Kingdom

 

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

 

2

--------------------------------------------------------------------------------


 


6.                                       SEVERABILITY. IN THE EVENT THAT ANY
COVENANT CONTAINED IN THIS AGREEMENT SHALL BE DETERMINED BY ANY COURT OF
COMPETENT JURISDICTION TO BE UNENFORCEABLE, IT SHALL BE INTERPRETED SO AS TO BE
ENFORCEABLE TO THE MAXIMUM EXTENT POSSIBLE, ALL AS DETERMINED BY SUCH COURT IN
SUCH ACTION. THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION WHICH EXECUTIVE
MAY HAVE AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES SHALL NOT
CONSTITUTE A DEFENSE OR BAR TO THE ENFORCEMENT OF ANY OF THE PROVISIONS OF THIS
AGREEMENT.


 


7.                                       MISCELLANEOUS. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
CONSIDERATION OF ITS CHOICE OF LAW PROVISIONS, AND SHALL NOT BE AMENDED,
MODIFIED OR DISCHARGED IN WHOLE OR IN PART EXCEPT BY AN AGREEMENT IN WRITING
SIGNED BY BOTH OF THE PARTIES HERETO. EXECUTIVE WILL ALSO CONCURRENTLY EXECUTE
THE COMPANY’S STANDARD FROM “AGREEMENT TO ARBITRATE,” WHICH SHALL BE
INCORPORATED BY REFERENCE HEREIN AND SUPPLEMENTS THIS AGREEMENT.


 


THE FAILURE OF EITHER OF THE PARTIES TO REQUIRE THE PERFORMANCE OF A TERM OR
OBLIGATION OR TO EXERCISE ANY RIGHT UNDER THIS AGREEMENT OR THE WAIVER OF ANY
BREACH HEREUNDER SHALL NOT PREVENT SUBSEQUENT ENFORCEMENT OF SUCH TERM OR
OBLIGATION OR EXERCISE OF SUCH RIGHT OR THE ENFORCEMENT AT ANY TIME OF ANY OTHER
RIGHT HEREUNDER OR BE DEEMED A WAIVER OF ANY SUBSEQUENT BREACH OF THE PROVISION
SO BREACHED, OR OF ANY OTHER BREACH HEREUNDER. THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON AND ASSIGNABLE TO, SUCCESSORS OF THE COMPANY BY
WAY OF MERGER, CONSOLIDATION OR SALE AND MAY NOT BE ASSIGNED BY EXECUTIVE. THIS
AGREEMENT SUPERSEDES AND TERMINATES ALL PRIOR UNDERSTANDINGS AND AGREEMENTS
BETWEEN THE PARTIES (OR THEIR PREDECESSORS) RELATING TO THE SUBJECT MATTER
HEREOF. FOR PURPOSES OF THIS AGREEMENT, THE TERM “PERSON” MEANS AN INDIVIDUAL,
CORPORATION, PARTNERSHIP, ASSOCIATION, TRUST OR ANY UNINCORPORATED ORGANIZATION;
A “SUBSIDIARY” MEANS ANY CORPORATION MORE THAN 50 PERCENT OF WHOSE OUTSTANDING
VOTING SECURITIES, OR ANY PARTNERSHIP, JOINT VENTURE OR OTHER ENTITY MORE THAN
50 PERCENT OF WHOSE TOTAL EQUITY INTEREST, IS DIRECTLY OR INDIRECTLY OWNED BY
SUCH PERSON; AND AN “AFFILIATE” OF A PERSON SHALL MEAN, WITH RESPECT TO A PERSON
OR ENTITY, ANY PERSON OR ENTITY WHICH DIRECTLY OR INDIRECTLY CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH SUCH PERSON OR ENTITY.


 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement under
seal as of the date first set forth above.

 

 

NATROL, INC.

 

 

 

 

 

By:

/s/ Elliott Balbert

 

 

Name: Elliott Balbert

 

Title: Executive Chairman

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Wayne Bos

 

 

Wayne Bos

 

4

--------------------------------------------------------------------------------